Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 11 – 19 and 21 – 23 have been examined. Claims 1 – 10 and 20 have been canceled by Applicant.

Allowable Subject Matter
Claims 11 – 19 and 21 – 23 are allowed.

The following is an examiner’s statement of reasons for allowance: Davies (GB2502524) discloses a cart handle sleeve similar to the instant invention; however Davies, either alone or in combination, neither discloses nor suggests a manually movable shopping trolley comprising (in regard to claim 11) a tube connected to a basket, the tube including a first tube section, second tube sections, third tube sections, and fourth tube sections, wherein a fourth tube section is bordering on each of said third tube sections respectively, and, in said fourth tube section, said tube is bent at least substantially downward, and (in regard to claim 23) a sleeve body having two ends, said sleeve body being configured to be removably connected to a handlebar of a manually movable shopping trolley, and said sleeve body being configured to partially surround a periphery of the handlebar of the manually movable shopping trolley when connected, said sleeve body having a bend wherein said two ends are arranged at substantially 90 degrees to each other, and a separate handle projecting upward from said sleeve body. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618